Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
In Applicant’s Response to RCE dated 06/01/2022, Applicant canceled Claims 1-22 and added Claims 23-42, and argued against all rejections previously set forth in the Office Action dated 02/01/2022.
During a telephone conversation with Rayan M. Al-Assaad on 06/14/2022 a provisional election was made without traverse to prosecute the invention of Claims 23-30 and 41, which have been considered below.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-40 and 42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 23-30 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
More specifically, based upon claims 23-30 and 41 viewed in light of the Specification, the Examiner is unable to ascertain the scope of the "insignificant region" between a significant region and an insignificant region. In particular, the claim term, "insignificant region,” is a term which has no definite meaning within the express language of each claim.  Additionally, the Examiner finds Appellants fail to provide an artisan with clear notice of a definition for these terms in the Specification. When the Examiner looks to Appellants' Specification for “insignificant region,” the Examiner finds little meaningful clarification.
Under § 112, second paragraph, claims must be sufficiently definite such that those skilled in the art would understand what is being claimed when the claim is read in light of the Specification. See Miyazaki, 89 USPQ2d at 1211.  Further, it is the Examiner’s view that Appellants' Specification fails to set forth a definition of the recited "insignificant region" with "reasonable, clarity, deliberateness, and precision" that would render the incorporation of such definition into the claims appropriate (quoting In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir.1994)). 
Thus, it should be noted that a person of ordinary skill in the art would not have been able to reasonably ascertain a definite meaning for the recited term "insignificant region" so as to determine the metes and bounds of the claimed invention. 
For the purpose of examination, the term “insignificant region” is interpreted as any token, such as a partial area of screen. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 23-30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (hereinafter S. Kim): U.S. Patent Application Pub. No. 2013/0305189, in view of Kim (hereinafter Y. Kim: U.S. Patent Application Pub. No. 2013/0198176.
Claim 23:
S. Kim expressly discloses:
An image displaying method, implemented by a terminal, wherein the image displaying method comprises: 
generating a photo collection based on stored photos, wherein the photo collection comprises multiple photos in the stored photos (fig. 4B; [0124]: generating a photo gallery including a plurality of photo images stored in a memory); 
selecting one of the multiple photos as a cover photo of the photo collection (figs. 4B-4C; [0125][0126]: selecting one of the plurality of photos as a cover picture of the photo gallery); 
determining an insignificant region in the cover photo (fig. 4C; [0126][0127]: determining a partial region of image 252 as being an insignificant region over the cover picture).
S. Kim does not explicitly disclose: 
displaying a tag of the photo collection on the cover photo in the insignificant region.  
Y. Kim, however, further teaches:
displaying a tag of the photo collection on the cover photo in the insignificant region (fig. 9A: presenting a tag of the photo gallery on a partial region of the cover picture, such as a time and a location of the photo gallery).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in S. Kim to include: displaying a tag of the photo collection on the cover photo in the insignificant region, for the purpose of helping a user to recall past events so as to effectively search user-desired images, as taught in Y. Kim.
S. Kim in view of Y. Kim further teaches:
Claim 24. The image displaying method of claim 23, wherein the photo collection is a story album (Y. Kim- [0011][0139]: the photo collection from the passage of time, travel, and life events as being a story album).  
Claim 25. The image displaying method of claim 23, wherein the tag comprises information for indicating a time of the photo collection (Y. Kim- fig. 9A: presenting a time of the photo collection).  
Claim 26. The image displaying method of claim 23, wherein the tag comprises information for indicating a location of the photo collection (Y. Kim- fig. 9A: presenting a location of the photo collection).  
Claim 27. The image displaying method of claim 23, wherein the tag comprises first information for indicating a time of the photo collection and second information for indicating a location of the photo collection (Y. Kim- fig. 9A: presenting a time and a location of the photo collection).  
Claim 28. The image displaying method of claim 23, wherein the cover photo comprises a human face, and wherein the insignificant region is a region avoiding the human face in the cover photo (Y. Kim- fig. 9B: presenting a human face in an area that is not covered by a tag information, which is located in a partial region).  
Claim 29. The image displaying method of claim 23, wherein the cover photo comprises a building, and wherein the insignificant region is a region avoiding the building in the cover photo (Y. Kim- fig. 9A: presenting a building in an area that is not covered by a tag information, which is located in a partial region).  
Claim 30. The image displaying method of claim 23, wherein the cover photo comprises a human face and a building, and wherein the insignificant region is a region avoiding the human face and the building in the cover photo (Y. Kim- figs. 9A-9B: presenting a human face and a building in an area that is not covered by a tag information, which is located in a partial region).
Claim 41:
The subject matter recited in Claims 41 corresponds to the subject matter recited in Claim 23.  Thus S. Kim in view of Y. Kim discloses every limitation of Claim 41, as indicated in the above rejections for Claim 23.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 23-30 and 41 have been considered but are moot in view of the new grounds of rejection. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177